Citation Nr: 1410418	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  07-28 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for service-connected dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his mom, and a friend.


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  These matters are before the Board of Veterans' Appeals on appeal from March 2007 and March 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that respectively, denied service connection for a low back disability, and granted service connection for PTSD, assigning a 50 percent evaluation effective April 21, 2003, and granted service connection for dermatitis, assigning a 0 percent evaluation effective September 18, 2005.  A hearing was held before a decision review officer in March 2007 and a transcript is associated with the record.

The issue of service connection for a low back disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested throughout the appeal period by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, suspiciousness, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran's dermatitis is manifested by less than 5 percent of the entire body and less than 5 percent of the exposed areas affected, and there is no evidence of more than topical therapy required.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met at any point during the appeal period.  38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2013). 
  
2.  The criteria for the assignment of a compensable rating for dermatitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Code 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
 
With regard to the matters of increased ratings for PTSD and dermatitis, as the August 2010 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2008 letter provided notice on the "downstream" issues of disability ratings and effective dates, prior to the August 2010 rating decision.     38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008)  ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").
 
Regarding VA's duty to assist, all appropriate development to obtain the Veteran's service treatment records (STRs) and VA treatment records has been completed.  In connection with these claims, VA PTSD examinations were performed in February 2003, July 2009, March 2010, and September 2012.  These examinations, taken together, are adequate for rating purposes, as the reports reflected the examiners conducted thorough examinations, which included providing a Global Assessment of Functioning (GAF) score.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  VA skin examinations were performed in July 2009, May 2010, and September 2012.  Taken together, these examinations are also adequate for rating purposes, as the examiners findings were made with consideration of the Veteran's reported history and after a review of the claims file.
 
The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.
 
Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).
 
Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extraschedular consideration pursuant to   38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

PTSD

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R § 4.130, Code 9411.
 
A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

A 50 percent rating throughout is currently assigned for the Veteran's PTSD.  The focus is on whether manifestations of the PTSD met or approximate the criteria for a 70 percent (or higher) rating.

STRs are silent for psychiatric complaints, treatment, or diagnosis.  Notably, on April 1970 separation examination, the Veteran was psychiatrically evaluated as normal.

On February 2003 PTSD examination, the Veteran was noted to be oriented to person and place.  As for the date, the examiner noted he was not oriented to the month, but was oriented to the day of the week and time of the day.  His eye contact was good and his affect was anxious and included inappropriate laughter.  There was no sign of depression or severe stress.  The examiner noted that his cognition was linear and direct with no sign of tangentiality and with no evidence of visual or auditory hallucinations.  His judgment was fair to good and his insight was poor regarding his symptoms and his emotions.  As for memory and concentration, the examiner indicated that by report, such are fair to poor.  It was noted that the Veteran admitted to some occasional suicidal ideation and that the last time was when he lost his job.  The examiner noted though that he doesn't have any current suicidal plan, intent, or ideation.  The Veteran reported that he was indifferent to life, believes that he doesn't have any quality of life, and feels badly that he lives on money donated to him by either his girlfriend or his parents.   Following an examination, the examiner noted that the Veteran did not meet the criteria for PTSD, noting that although he does demonstrate some physiological reactivity in the form of an exaggerated startle response and irritability, he does not indicate that he avoids trauma reminders in any way.  The examiner assigned a GAF score of 40 and explained that this score is based on longstanding mild depression in the form of dysthymic disorder and some heightened anxiety in the form of generalized anxiety disorder and a personality disorder of longstanding duration.

A February 2003 mental health outpatient note indicated that the Veteran admitted to having an anger problem. It was noted that he was dressed casually with good eye contact, and that he spoke with a little pressure of speech.  His thoughts were rational and appropriate and affect was slightly restricted.  There were some spontaneous but short laughs and his mood was slightly guarded.  The psychiatrist noted that he was depressed and discouraged, but had no suicidal ideation.  His insight was fair and his judgment was good.  In April 2003, a psychiatric assessment reflected that the Veteran was neat, cooperative, and an adequate historian, with normal affect, coherent thoughts, and no delusions or hallucinations.  He was alert and oriented with "ok" judgment and insight.  PTSD was diagnosed and a GAF score of 50 was assigned.  A November 2003 mental health outpatient note indicated that the Veteran rarely feels depressed and is living alone near a female friend.  It was noted that he can enjoy time with parents and friends and that relationships are ok.  It was further noted that his energy level and appetite are "ok", but that his sleep has been poor since about 1983.  Additionally, there was no evidence of suicidal thinking.  A psychiatric history was noted to include chronic depressive symptoms since about 1993, constant vigilance, no suicide attempts, no hallucinations, and no mania.  On examination, the psychiatrist noted the Veteran was neat, cooperative, an adequate historian, with normal affect, coherent thoughts, and no delusions or hallucinations.  He was alert and oriented with "ok" insight and judgment.  PTSD was diagnosed and a GAF score of 50 was assigned.

In August 2005, the Veteran's friend submitted a statement indicating that she met the Veteran in 1985 and that she observed him waking up in the middle of the night with nightmares and hitting her.  She stated that he showed no emotion/was emotionally unavailable.  She noted that he reacts to loud noises and has a bad temper and little patience.  She stated that he is always irritable and angry, and that he trusts no one.  The Veteran's mother also submitted a statement in August 2005.  She noted that prior to service, his emotional health was good, but that when he came home, he was a different person.  She noted that he is extremely temperamental and ready to fight.  She said he has difficulty trusting people and is always on the defensive.  Further, his sleep pattern is disruptive.  

In an August 2005 statement from the Veteran, he indicated that after returning from service, he was angry most of the time and would have conflicts with practically everyone.  He noted that he rarely has a night of undisturbed sleep and has sensitivity to loud noises.

In March 2007, the Veteran's mom testified that after returning from service, her son was angry and uptight.  She stated that he was short-tempered and had a hard time holding down jobs.  In response to whether he has friends or saw people, she said, "oh yes, oh yes."  She also stated that she used to catch him sleepwalking.  The Veteran's friend testified that he has up and down times, and during the down times, he gets very angry and intense and it is difficult to deal with him.  She reported that he jumps at loud noises and is very dramatic. 

In May 2008, the Veteran again submitted a statement indicating that he is not easy to get along with and that his parents are nervous to be around him because of his temper and bad attitude.  He stated he is always on alert and has problems sleeping through the night.  He noted getting depressed "from time to time" and having intense outbursts of anger on a regular basis.

On March 2010 VA PTSD examination, the Veteran reported getting 5 to 7 hours of sleep, with some nights having restless sleep with occasional nightmares.  He also reported intrusive thoughts occurring several times a week followed by an increase in level of anxiety.  He stated he has some verbal anger and irritability currently manifested by him yelling and saying things that he regrets.  He further reported hypervigilant behavior for security issues around the home and for crowded and public places, and stated that he has exaggerated startle response for unexpected noise especially at night.  When asked about suicidal thoughts, he responded, "not really."  He indicated no intention for self-harm.  

The examiner noted that the Veteran has a good relationship with his mother.  He has been divorced and has not had a long term girlfriend since that divorce.  He reported no contact with his daughter from his second marriage, but stated he maintains contact with the daughter from his first marriage.  The Veteran continued to report some anger and irritability in the work setting.  The examiner noted that mental health symptomatology continues to impact his work performance, but does not preclude employment.

On mental status evaluation, the Veteran's immediate, recent, and remote memories were satisfactory, and he was oriented in all spheres.  His speech was normal as to volume and rate and his though process production was spontaneous and abundant.  Continuity of thought was relevant and goal-directed.  His thought content contained no homicidal or suicidal ideation and there were no feelings of unreality, no ideas of reference, and no delusions.  The Veteran's abstract ability and concentration were both satisfactory.  His mood was noted to be euthymic and his range of affect broad.  The examiner indicated that he does not demonstrate a sense of humor, but that he was alert, responsive, and cooperative.  His judgment was satisfactory and his insight was fair.  Chronic PTSD was diagnosed and a GAF score of 55 was assigned.

On September 2012 VA PTSD examination, the examiner noted that the Veteran presented as friendly, but with an ornery, irritable demeanor.  The examiner noted that PTSD has led to problems being close to people, as he has limited long-term relationships.  Further, his highly irritable demeanor likely keeps people at a distance.  The examiner also noted that the Veteran has high concerns for his safety and appears vigilant about such issues.  The examiner noted that the Veteran hasn't been involved in any kind of treatment, and would likely see some symptom relief from treatment.

The examiner noted that the Veteran's occupational and social impairment is characterized by reduced reliability and productivity.  He noted that the Veteran hasn't been in any relationship since his divorce in 1981, and that he keeps in touch with only one of his four children.  The examiner noted that the Veteran lives by himself, and doesn't interact with people in general.  The Veteran reported having a "lady friend" who "pretty much is his only friend."  The Veteran stated that he watches television and plays computer games.  He also reported taking his mother to the doctor, but that he hates going out because of the "stupidity and idiocy of people."    

Additionally, the Veteran reported having suicidal thoughts occasionally since the last exam, but stated that because he's functional, he could not kill himself, but that he if he ever became dysfunctional, suicide would be an option.  The examiner noted that he is not in an imminent danger of self-harm.

The Veteran denied any legal problems in the past 2 years, but said that he occasionally loses it with people at the RV park and with his lady friend or mother.

On evaluation, the examiner noted symptoms to include anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  The examiner assigned a GAF score of 55.

Following review of the evidence, the Boards concludes that a rating in excess of 50 percent is not warranted for PTSD.  VA treatment records and examination reports indicate that the Veteran's PTSD is characterized by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, suspiciousness, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  As will be discussed in more detail below, such symptoms indicate some occupational and social impairment; however, they do not warrant a disability rating in excess of 50 percent.  

The Board observes that a higher rating is not warranted because at no time during the appeal period did his PTSD more nearly approximate the criteria for a 70 or 100 percent rating.  In this regard, the evidence reflects that the Veteran is generally oriented in all spheres with coherent thoughts and linear cognition.  There is also no evidence that reflects neglect of personal appearance and hygiene or persistent delusions or hallucinations.  Specifically, February and November 2003 treatment records noted no delusions or hallucinations and on March 2010 examination, the examiner noted no delusions.

Further, VA treatment records and examination reports consistently reflect no current suicidal plan, intent, or ideation, or that the Veteran is in danger of self-harm.  Although the Veteran has occasionally reported suicidal thoughts, he has admitted to no plan.  As for depression, there is evidence of longstanding mild depression, but no evidence that he experiences near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  

Additionally, the Board acknowledges the Veteran's continued report of anger outbursts and the reports of irritability and anger by his mother and friend; however, such symptomatology is contemplated by the current 50 percent rating.  Further, evidence consistently shows that his judgment has been deemed fair to good, good, satisfactory, or "ok" throughout.  As for his reported memory problems and hypervigilant behavior, the Board notes that these complaints are also contemplated by the 50 percent rating.

Although the September 2012 VA examiner indicated that the Veteran's PTSD is manifested by an inability to establish and maintain effective relationships, the evidence does show the Veteran has maintained a relationship with his mother, one daughter, and a friend.  Further, this examiner considered this symptom when determining that the Veteran's PTSD reflected occupational and social impairment with reduced reliability and productivity, and not occupational and social impairment warranting a rating higher than 50 percent.  

In light of such evidence, the Board concludes that the Veteran experiences some occupational and social impairment.  However, the record reflects he is capable of maintaining some successful relationships, as is evidenced by his relationship with his mother, one daughter, and a friend, that he does not demonstrate a neglect of personal appearance and hygiene, and that he does not have symptoms that affect his ability to function independently (he lives alone).  Therefore, the Veteran's impairment in this area does not more closely approximate the criteria for a 70 percent rating.

Also of record are the Veteran's GAF scores.  His GAF scores have remained relatively steady through the appeal period, generally ranging from 50-55.  The Board notes that on February 2003 VA examination, the examiner assigned a score of 40; however, the examiner noted that this score was based on longstanding mild depression in the form of dysthymic disorder and some heightened anxiety in the form of generalized anxiety disorder and a personality disorder.  Therefore, the Board finds that the GAF scores from 50-55 based on his PTSD (the disability for which he is service-connected) are more reflective of the Veteran's disability picture.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995 (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine whether to give credit and where to withhold the same).  Further, the Board recognizes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  As such, in viewing the evidence of record in its entirety, the Board finds that the Veteran's overall disability picture continues to more closely approximate that contemplated by a 50 percent evaluation.

Overall, the Board concludes that the evidence discussed above, to include the GAF scores, supports no more than a 50 percent rating at any point during the appeal period.  The Board acknowledges that the evidence of record demonstrates that the Veteran has some moderately severe symptoms such as difficulty in establishing and maintaining effective relationships and some suicidal ideation, but again notes that the Veteran has shown no intent.  Thus, the Board finds that the Veteran's overall disability picture does not warrant a rating in excess of 50 percent.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 50 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b).

In making the above determination, the Board acknowledges the use of the term "such as" in 38 C.F.R. § 4.130, Code 9411, which demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. at 436.  Accordingly, the evidence considered in determining the level of impairment under Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  Id.  While the Veteran's PTSD may be manifested by only some symptoms that are associated with the 70 percent rating or the maximum rating of 100 percent, the Board finds that the Veteran's PTSD disability picture did not more nearly approximate the criteria for either of those ratings at any time during this appeal.  38 C.F.R. § 4.7.  As such, the Board finds that the criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD have not been met.  38 C.F.R. § 4.130, Code 9411.

The record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD such that an extraschedular rating is warranted.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence reveals that the Veteran has not worked since 2001.  However, by the Veteran's own report, he stopped working due to his back and not because of his mental health conditions.  See March 2010 VA examination report.  Additionally, on February 2003 VA PTSD examination, the examiner concluded that the Veteran is unemployable due primarily to a personality disorder.  The March 2010 VA examiner stated that the Veteran's mental health symptomatology would impact work performance, but would not preclude employment.   Hence, the matter of entitlement to [an extraschedular] TDIU rating is not raised in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Dermatitis

A noncompensable (0 percent) rating throughout is currently assigned for the Veteran's dermatitis.  The focus is on whether manifestations of dermatitis met or approximate the criteria for a 10 percent (or higher) rating.  

Dermatitis is rated under Code 7806, which provides for a 0 percent rating for dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; when systemic therapy such as with corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires involvement of more than 40 percent of the entire body or of exposed areas, or with constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs required during the past 12- month period.  38 C.F.R § 4.118.

STRs are silent for skin complaints, treatment, or diagnosis.  Notably, on April 1970 separation examination, the Veteran's skin was clinically evaluated as normal.

On February 2003 VA examination, the examiner noted a medical history of chronic fungus which sometimes appears under the Veteran's nail, hands, or on his genitals.  

In August 2005, the Veteran stated that he developed a type of fungus in Vietnam that is present under his fingers, toenails, and on his scalp, penis, and buttocks.  He also reported a "festering rash" on his legs which scabs and then goes away.  He noted that "this" happens approximately once a month.

In December 2006, it was noted that the Veteran has taken triamcinolone for seborrheic dermatitis, and has also used a tar shampoo with good results.  Further, the Veteran reported a rash on his penis and in his buttocks which gets thickened, red, and scaly, and a rash on the back of his legs which is wet and with clear fluid.  The assessment was seborrheic dermatitis and psoriasisform rash on penis and buttock.  He was prescribed creams to take as needed.  An April 2008 VA treatment record noted a 1cm circular light brown slightly raised scaly area on the right scapula area.  There was no redness or bleeding around that area.

In March 2007, the Veteran and his mother testified that after returning from service, he had "big, flaky, scaly, kind of ugly things" mainly in the scalp area, but also in other areas.  The Veteran stated that he was prescribed nystatin-triamcinolone acetonide (cream) and is still using a similar cream.

In May 2008, the Veteran submitted a statement indicating that he has a scabby, flaky scalp, and that he has fungus under his finger nails and toe nails.  He also reported scabby and flaky areas on his penis and buttocks.  He stated that no medicine has worked in treating this.

On July 2009 VA skin disease examination, the Veteran reported being seen by a private physician who gave him a tube of ointment to use on his rash.  He also reported using over the counter Denorex shampoo, which helped.  On physical examination, the examiner noted a 1.5cm excoriated pink patch on the posterior left thigh and a 1cm pink patch on the gluteal clef without scaling.  There were no other lesions noted and his scalp was clear without scaling.  The examiner noted that less than 5 percent of the total body surface was affected, and 0 percent was affected on the head, face, neck, and hands.  Psoriasisform dermatitis was diagnosed, in addition to a history of seborrheic dermatitis on the scalp, resolved.

On May 2010 VA skin disease examination, the Veteran reported developing a scaling rash in his scalp which spread over his face and to his genital/buttock areas.  He did not seek medical attention while in service.  After discharge from service, the Veteran reported being seen by a private physician and given a topical ointment for body rash which resolved the rash on his genitals/buttocks.  Then he stated that his friend instructed him to use Denorex shampoo, which cleared his scalp and has kept it under control.

The examiner noted that there has been no skin disease treatment in the past 12 months.  On physical examination, there was no visible rash in the Veteran's scalp or on his face or buttocks.  The examiner noted a mild pink, scaled patch at the edge of glans penis.  Seborrheic dermatitis, controlled on scalp and face was diagnosed, in addition to dermatitis of glans penis, active, mild.

On September 2012 VA skin disease examination, dermatitis on penis and a history of seborrheic dermatitis were diagnosed.  The examiner noted that the Veteran currently uses over the counter desonex with good control.  It was noted that none of the Veteran's skin conditions cause scarring or disfigurement of the head, face, or neck, and that the Veteran does not have any benign or malignant skin neoplasms.  Further, the Veteran was noted to have no systemic manifestations due to any skin diseases.  The examiner indicated that he has not been treated with oral or topical mediations in the past 12 months, and has had no treatments or procedures.  There have also been no debilitating or non-debilitating episodes.  On examination, the examiner noted that dermatitis affected less than 5 percent of the total body area and none of the exposed area.  As for infections of the skin (seborrheic dermatitis), it affected less than 5 percent of the total body area and exposed area.

Following a review of the evidence, the Board finds that a compensable rating for dermatitis is not warranted at any time throughout the period on appeal.  In this regard, the July 2009 examiner noted that less than 5 percent of the total body surface was affected and 0 percent was affected on the head, face, neck, and hands.  The September 2012 examiner noted that dermatitis affected less than 5 percent of the total body area and none of the exposed area; seborrheic dermatitis affected less than 5 percent of the total body area and exposed area.  

Additionally, there is no evidence of more than topical therapy required during the past 12-month period.  Here, the May 2010 and September 2012 examiners noted that there has been no skin disease treatment in the past 12 months.  Also, the Veteran has reported using topical creams and a shampoo.  He has not reported taking corticosteroids or other immunosuppressive drugs.

The Board notes that although the July 2009 VA examination shows a skin disorder involving epidermal inclusion cysts on the Veteran's shoulders and chests, the skin disability for which the Veteran is presently service-connected is dermatitis of various parts of the body, rated under Code 7806.

The Board has also considered whether a higher rating may be warranted under another applicable code; however, there is no evidence of scars or disfigurement of the head, face, or neck.  

Accordingly, the preponderance of the evidence is against the claim, and a compensable rating for dermatitis is not warranted.

The record does not establish that the rating criteria are inadequate for rating the Veteran's dermatitis such that an extraschedular rating is warranted.  The Veteran's disability is manifested by periodic scabby, flaky areas on his body and a periodic rash and/or fungus.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

Additionally, as noted above, the evidence reveals that the Veteran has not worked since 2001.  However, the evidence does not suggest, nor does the Veteran contend that he is not working due to his dermatitis.  Specifically, the September 2012 VA examiner noted that the Veteran's skin conditions do not impact his ability to work.  Hence, the matter of entitlement to [an extraschedular] TDIU rating is not raised in the context of the instant claim for increase.  See Rice, 22 Vet. App. at 447.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.

Entitlement to a compensable rating for dermatitis is denied.


REMAND

The Veteran contends that he developed a low back disability due to service.  Specifically, he claims that he hurt his back in service by carrying extra heavy ruck sacks filled with explosives and ammunition and by performing heavy labor.  Records show current diagnoses of chronic lumbosacral strain, chronic low back pain, acute lumbalgia, and low back muscle spasms.  In March 2007, the Veteran testified that he hurt his back in service and has suffered back problems continuously since service.  He stated that following service in 1970, he sought treatment with a chiropractor.  His mother testified that when her son returned from service, she noticed a problem with his back.  The Board finds the lay statements regarding continuity of symptoms since service to be plausible.  The Board finds that the Veteran is competent to testify as to his experience of back problems since service.  See Barr, 21 Vet. App. at 309.  

Hence, the Board finds that a VA examination (to secure a medical opinion which is clearly based on full consideration of the Veteran's documented medical history and assertions and which is supported by a clearly stated rationale) is needed for proper consideration of this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for an appropriate examination of the Veteran to ascertain the nature and likely etiology of his current low back disability.  The Veteran's claims files (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be accomplished, and all clinical findings should be clearly described.  Based on review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Diagnosis any (and all) current low back disabilities.

(b)  As to any low back disability diagnosed, is it at least as likely as not (a 50% or higher degree of probability) that such had its clinical onset during the Veteran's active service, or is otherwise causally related to his service?

The examiner must explain the rationale for all opinions.

2.  The RO should then review the record and readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


